Citation Nr: 1437883	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a skin disorder, to include seborrheic dermatitis, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  He also served with the Air Force Reserve from 1980 to 1997.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection, in pertinent part, for seborrheic dermatitis and cervical spondylosis C4-5, C5-6, and C6-7 with right cervical radiculopathy as new and material evidence had not been submitted.

In June 2011, the Board granted the Veteran's petition to reopen the claim of service connection for a cervical spine disability and remanded the underlying claim for further development.  The Board also determined that a substantive appeal with respect to a February 2006 rating decision that denied entitlement to service connection for a skin disorder was not timely filed.  Thus, the Board found that the February 2006 decision was final and characterized the skin claim on appeal as whether new and material evidence had been received to reopen that claim.  That issue was also remanded by the Board for further development in June 2011.

New and material evidence would ordinarily be required to reopen the claim of service connection for a skin disease under the circumstances described above.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2013).  In this case, as relevant service personnel records have been added to the record since the February 2006 decision, the Board will adjudicate the claim of service connection for a skin disorder on a de novo basis.  Therefore, this issue has been re-characterized as listed above.

The Board subsequently remanded the case in August 2013 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain private records of medical treatment, provide the Veteran with VA examination concerning his claimed skin disorder, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for VA examination, which was conducted in September 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in December 2013, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, the Board notes that additional claims of service connection for a left shoulder disorder and a nasal disorder were remanded in August 2013.  However, the AOJ issued a rating decision granting service connection for these disabilities in October 2013, and the Veteran, through his representative, submitted a statement in June 2014 indicating that he was satisfied with the resolution of those issues.  Thus, the Board finds that the issues of service connection for a left shoulder disorder and a nasal disorder are no longer on appeal and will not be further adjudicated herein.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this Veteran's case should take into consideration the existence of these electronic records.

The Veteran testified before a Veterans Law Judge at a February 2011 hearing at the Board's central offices in Washington, D.C.  A transcript of that hearing has been associated with his claims file.  In May 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.


FINDINGS OF FACT

1.  Any cervical spine disorder from which the Veteran currently suffers is not related to military service or an event of service origin.

2.  A chronic skin disorder was not demonstrated in service; any current skin disorder is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated during active military service; no cervical spine disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have a skin disorder that is the result of disease or injury incurred in or aggravated during active military service; no skin disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through March 2008 and July 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the March 2008 and July 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2008 and July 2012 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2008 and July 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records are, to a large extent, "fire-related."  In other words, they were very likely involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore largely unavailable.  Post-service treatment records from both private and VA treatment providers have been obtained and associated with the Veteran's claims file.

The Veteran also underwent VA examinations concerning his service connection claims in August 2011 and September 2013, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the examinations, and provide complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before a Veterans Law Judge at a hearing in February 2011.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Here, the Veteran contends that he has a cervical spine disorder as a result of a fall from a tower he incurred while on active duty.  He also contends that he was exposed to herbicides while serving in the Republic of Vietnam and that he currently has a skin disorder that is etiologically related to the in-service herbicide exposure.  Thus, the Veteran contends that service connection for a cervical spine disorder and a skin disorder, to include seborrheic dermatitis, is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  By regulation made effective August 31, 2010, certain additional diseases were added to this list-all B cell leukemias, Parkinson's disease, and ischemic heart disease-but none is implicated in the issues decided by the Board's decision.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Board also notes that VA has heightened duties when the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As noted above, the Veteran's treatment records for his period of active duty from 1966 to 1969 are unavailable for the Board's review.  Relevant medical evidence of record consists of the available service treatment records and treatment records from VA and private treatment providers, as well as a VA examination conducted in August 2011.  Review of the Veteran's claims file reveals that he was found to have a normal spine and musculoskeletal system at a March 1994 service medical examination, conducted during his Reserve service, and at that time he denied experiencing any problem with his spine or upper extremities.  Similarly, the Veteran was given a Physical Profile in August 1994 due to dental problems; at that time, however, no disorders or complaints regarding the cervical spine were recorded.  The Veteran was first assigned a Physical Profile addressing his cervical spine disorder in August 1996; at that time, the only diagnosis assigned was a rule-out diagnosis of cervical strain.  He was transferred to the Retired Reserves in July 1997 following his cervical spine diagnosis.

Private records from the Veteran's years in Reserve service reflect that he was seen as a civilian in August 1996 for the first time with complaints of pain in his shoulders and hands for approximately ten years.  At that treatment visit, the Veteran reported that he had fallen from a tower in 1968 while on active duty but that he "does not recall injuring his neck at that time."  At that time, he was diagnosed with degenerative arthritis of the cervical spine.  At a September 1996 follow-up visit, the Veteran complained of pain in his neck for only one year.  He was diagnosed with cervical spondylosis and radiculopathy at that time.  Similarly, at a January 1997 treatment visit, the Veteran reported a one-year history of neck pain and was again diagnosed with cervical spondylosis and radiculopathy, as well as spinal stenosis.  He was again seen in February 1997 for complaints of shoulder and arm pain for eight months and has continued to seek treatment since then, including surgical intervention, for his cervical spine disorder   

Pursuant to the Board's June 2011 remand, the Veteran was provided VA examination in August 2011.  At that examination, the Veteran reported that he injured his cervical spine in 1968, when he fell from a tower while running from enemy fire.  He stated that he wore a cervical collar for six weeks following the fall and was then placed on medication for pain management.  He complained of constant pain in his neck that radiated to his elbows.  Physical examination revealed tenderness and limitation of motion in the cervical spine with some diminished sensation on the left.  Radiological evaluation showed degenerative disk disease throughout the cervical spine, and the examiner also diagnosed left cervical radiculopathy.  After reviewing the Veteran's claims file, the examiner concluded that the Veteran's current cervical spine disability was less likely than not related to service, including to his claimed 1968 injury.  In so finding, the examiner found there to be "inadequate documentation" establishing a link between the Veteran's military service and his cervical spine disorder.  

In addition, the AOJ obtained a VHA medical opinion in January 2013 from a second physician, who also opined that the Veteran's current cervical spine disorder is less likely than not related to his military service.  In so finding, the physician stated that she had reviewed the Veteran's' claims file in its entirety, including his contentions of having injured his neck in a fall in 1968, and found no medical evidence of record to support his contentions of an in-service injury that had continually caused symptoms from his time in service to the present.  The physician concluded that the Veteran's current cervical spine disorder was most likely a result of the "normal aging process."

The Veteran has submitted statements from two private physicians concerning the etiology of his current cervical spine disorder.  In a September 2013 letter, a physician stated that the it is "very likely that some of [the Veteran's] current difficulties stem from" his reported in-service fall.  Similarly, in a May 2014 statement, a private chiropractor stated that the Veteran's current cervical spine disorder is "likely ... a result of injuries that he sustained from a fall in 1968."  The Veteran has also submitted multiple written statements to VA in support of his service connection claim, and he testified before a Veterans Law Judge in February 2011.  To that end, the Veteran has stated on multiple occasions that he injured his cervical spine during military service, when he fell from a tower while on active duty in 1968.  At his February 2011 hearing, he contended that he hurt his neck during a fall from a tower that was receiving incoming enemy fire and was hospitalized for several days before returning to full duty.  He further contended that he has had problems with neck pain since the in-service incident.  The Veteran also submitted a statement from a fellow soldier, who wrote in September 2012 that he knew the Veteran "sustained injuries" in the in-service fall.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the question of whether a disability such as degenerative disk disease or spondylosis of the cervical spine is related to an in-service fall is a medical question requiring expertise, the Board relies upon the VA examiner's August 2011 opinion and the VHA examiner's January 2013 report in making its determination.  The examination reports reflect that the examiners reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The August 2011 VA opinion specifically addressed causation, clearly indicating that the Veteran's current cervical spine disability is unrelated to his service, including specifically his in-service fall.  The examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's current cervical spine disability was less likely than not related to service, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's current cervical spine disability and his in-service fall was doubtful.  Specifically, the examiner noted that there was no documentation in the record to establish an etiological link between the 1968 in-service fall and the Veteran's current cervical spine disorder, which was first diagnosed in 1996.  The January 2013 VHA examiner reached a similar conclusion, considering the entirety of the Veteran's record-including the Veteran's contentions regarding continuity of symptomatology-and nevertheless concluding that his current cervical spine disorder is more likely a result of the natural aging process.  Taking into consideration the medical evidence of the Veteran's current cervical disability, as well as the findings of the August 2011 VA examiner and the January 2013 VHA examiner, the Board finds that there is absent from the record persuasive evidence to establish that a current cervical spine disability is etiologically linked to the Veteran's time in service, including to his 1968 in-service fall.

In so finding, the Board acknowledges that there are opinions in the file that purport to offer a link between the Veteran's current cervical spine disability and his fall during service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the opinions of the August 2011 VA examiner and January 2013 VHA examiner are adequate for deciding this appeal and are of greater weight than the opinions offered by the Veteran's care providers in September 2013 and May 2014.  In this case, the strongest evidence in favor of the Veteran's claim is the September 2013 and May 2014 private treatment providers' statements suggesting that the Veteran's current cervical spine disorder is related to the in-service fall.  Importantly, however, the Board notes that neither treatment provider offered any rationale whatsoever for their conclusions.  See Sklar, supra.

The Board finds that the private opinion evidence is outweighed by the medical evidence from the August 2011 VA examiner's and January 2013 VHA examiner's well-reasoned opinions-based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge-that the Veteran's current cervical spine disorder was not caused by the in-service fall or otherwise related to the Veteran's time on active duty.  In arriving at this negative opinion, the August 2011 VA examiner and January 2013 VHA examiner both independently considered the Veteran's contentions concerning the etiology of his cervical spine disorder.  The examiners nevertheless both concluded that the Veteran's current cervical spine disorder was not likely due to service, or to the in-service fall.  These findings are bolstered by the reports of the Veteran himself, who at his initial treatment visits for cervical spine complaints in 1996 and 1997 reported that he had experienced pain in his neck and upper extremities for, at most, ten years.  In addition, Reserve records from 1994 reflect no complaints or diagnosis of any cervical spine problems, as noted above.  Given the failure of the private treatment providers to offer any rationale whatsoever for their opinions, and in light of the well-reasoned opinions offered by the August 2011 VA examiner and the January 2013 VHA examiner, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.

The Board has considered the Veteran's contentions that his current cervical spine disability resulted from an in-service fall in 1968, records of which are unavailable.  The Board does not question that the Veteran experienced a fall in service.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, although the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA and VHA examiners who provided the opinion that his current cervical spine disability is not etiologically linked to his 1968 fall.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current cervical spine disability have little probative value.

Turning to the Veteran's claim for service connection for a skin disorder, to include seborrheic dermatitis, including as due to exposure to herbicides, the record shows that the Veteran received the Vietnam Service Medal for his service in Vietnam.  Although this award does not conclusively establish that the Veteran served in-country in Vietnam, the Board finds that further efforts to confirm such service are unnecessary.  This is so because the Veteran does not carry a definitive diagnosis of any skin disability on the list of diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  Therefore, any currently diagnosed skin disability is not presumed to be the result of in-service disease or injury, even assuming the Veteran's alleged in-service herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the record does not contain medical evidence linking any skin disability to herbicide exposure.

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the Veteran's available service treatment records-including records dated many years after his Vietnam service-are completely silent as to complaints of or treatment for any skin disability.  The Veteran has stated on multiple occasions that he first had problems with his skin in service and has continued to experience skin problems since that time.  As noted above, the Veteran's treatment records for his period of active duty from 1966 to 1969 are unavailable for the Board's review.  However, records from his Reserve service contain reports of medical history and examination conducted in March 1994, at which time the Veteran's skin was found to be normal and he responded "No" when asked if he experienced any "skin diseases."  No skin complaints are present in the available service treatment records, which post-date his claimed Vietnam service.

Relevant post-service evidence reflects that the Veteran was first seen in April 2001 for complaints of redness and irritation on his face, which he reported had been "present for several years."  At that time, a diagnosis of seborrheic dermatitis was assigned.  Since that time, the Veteran has continued to be medically followed for seborrheic dermatitis.  In addition, a private physician submitted a letter dated in October 2012 in which he states that the Veteran's seborrheic dermatitis "could possibly be related to his past exposure" to herbicides in service.  To address these contentions, the Veteran was provided VA examination in September 2013.  At that time, the examiner diagnosed the Veteran with seborrheic dermatitis but opined that it is less likely than not related to service, included to his claimed in-service herbicide exposure.  In so finding, the examiner noted that the Veteran himself reported at the examination that he believed his skin symptoms to have begun sometime in the 1980s.  The examiner also pointed to the March 1994 service medical examination and report, in which the Veteran was found to have normal skin and denied experiencing any skin problems.  The examiner opined that the most likely onset of the Veteran's seborrheic dermatitis was between 1994 and 2001, not during his time on active duty.  The examiner thus concluded that the disorder "most likely represents a life event unrelated to military service/herbicide exposure."

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder, to include seborrheic dermatitis.  The Board finds that the record demonstrates that the Veteran currently experiences seborrheic dermatitis.  However, upon review of the Veteran's claims file, full physical examination of the Veteran, review of his claims file, and consideration of his contentions, the VA examiner found no link between any current disability and military service.  Noting that the most likely explanation for his current seborrheic dermatitis is "a life event unrelated to military service/herbicide exposure," the September 2013 VA examiner gave as her medical opinion that it was not at least as likely as not that any current seborrheic dermatitis was related to the Veteran's military service, to include his contended in-service exposure to herbicides. 

In this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against the claim that seborrheic dermatitis or any other skin disorder was caused by his time in service.  In so finding, the Board acknowledges that there is a statement in the file that purports to offer a link between the Veteran's current seborrheic dermatitis and his service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the September 2013 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of a private physician in October 2012.  In that treatment note, the physician indicated that the Veteran's current seborrheic dermatitis "could possibly be related to his past exposure" to herbicides in service.  With regard to such a conclusion, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the October 2012 private physician's findings are speculation as to the possibility that the Veteran's current seborrheic dermatitis may be related to his claimed in-service herbicide exposure, the Board finds that the October 2012 private medical opinion does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may" or "could" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the October 2012 private physician's statement suggesting that the Veteran's current seborrheic dermatitis "could possibly be related" to service.  The Board finds that this evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's current seborrheic dermatitis is not linked to service, to include his alleged in-service exposure to herbicides.  In arriving at this negative opinion, the September 2013 VA examiner considered the October 2012 private physician's statement, as well as the Veteran's contentions concerning the likely origin of his skin complaints.  The examiner nevertheless concluded that the Veteran's seborrheic dermatitis did not begin during service and is not otherwise etiologically linked to his time on active duty.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned opinion offered by the VA examiner in September 2013, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The September 2013 VA examiner, by contrast, provided a report that fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the VA examiner's opinion in making its determination.  As discussed above, the September 2013 VA examination specifically addressed causation, clearly indicating that the Veteran's current seborrheic dermatitis was not related to service, including to any in-service herbicide exposure.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the September 2013 VA examiner's opinion is of greater weight.

The Board acknowledges that the Veteran has contended, including at his hearing before a Veterans Law Judge, that he believes that his seborrheic dermatitis is linked to his time in service, and particularly to in-service herbicide exposure.  However, the Board notes that in order for the Veteran's claim of service connection for seborrheic dermatitis to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between any current seborrheic dermatitis and service.  See Bostain, 11 Vet. App. at 127.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr, 21 Vet. App. 303.

The Board has considered the Veteran's contentions that his current skin problems resulted from in-service exposure to herbicide.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex medical question such as this.  Although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner, who explained the medical reasons why the Veteran's theory is not supported. Thus, the Veteran's own assertions as to the etiology of his current seborrheic dermatitis have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's September 2013 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's seborrheic dermatitis is not related to military service.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a skin disorder, to include seborrheic dermatitis, must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


